DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ARTHUR L. SANDERS, JR.,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1192

                            [August 29, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No.
312014CF000971A .

   Arthur L. Sanders, Jr., Milton, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.